DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species I: Figures 1A-5E in the reply filed on January 26, 2021 is acknowledged.  The traversal is on the ground(s) that 1) “the claims belonging to Groups I, II, and III have a technical relationship involving a number of shared technical features. For example, claim 1 of Group I and claim 11 of group II share the recited features of a locking system including a plurality of pins and corresponding receiving apertures, with such locking system being specifically configured for locking an extendible lattice type crane boom having common structural elements (e.g., a base boom section and a telescopic boom section). See page 2 line 19 to page 3 line 3 of election (ELC) of 01/26/2021, and 2) “Likewise, it can be appreciated that the method of claim 16 also recites structural elements in common with those of the extendible lattice type crane boom of claim 1.  In view of these same corresponding special features that form the basis for the technical relationship among the inventions of Groups I-III, the requirement for unity of invention is met. Withdrawal of the requirement for restriction is therefore respectfully requested.” See page 3 lines 16-21 of election (ELC) of 01/26/2021.  

This is not found persuasive for the following reason(s).  Each of the prior art references of JP S63119590 U, US Patent 3,830,376 (Fritsch), and JP S51145173 U discloses a locking system including a plurality of pins and corresponding receiving apertures, with such locking system being specifically configured for locking an extendible lattice type crane boom having common structural elements.  As these features are disclosed in the above mentioned prior art references, these features do not provide a contribution over the prior art.  Thus, the claims lack unit of a posteriori. 


Claims 11, 16-19, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, Group III or Species II-IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 26, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “corresponding pin receiving apertures provided at a lower side of the base boom section and of the telescopic boom section (see claim 5 lines 2-3)”, “wherein said guiding system is provided on a chord of the base boom section and/or the telescopic boom section under an angle of substantially 45° with respect to an upper or a lower side of the boom.” (claim 6 lines 4-6), “a jack up platform” (claim 15 last line), and “a Jack up platform” (claim 23 line 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a measuring system configured to detect a position of the telescopic boom section with respect to the base boom section in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, 12-15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation of “in which the telescopic boom section is substantially inside of the base boom section” (see lines 4-5) renders the claim indefinite for the following reason(s).
The use of the phrase “substantially inside” renders the claim unclear because the claim is unclear as to what is meant by “substantially inside”.  Thus, the scope of the claim is indefinite.  What is meant by “substantially inside”? Does “substantially inside” refer to the telescopic boom section partly inside of the base boom section?  Does “substantially inside” refer to the telescopic boom section completely inside of the base boom section?  For this office action, “substantially inside” will be considered as referring to the telescopic boom section partly inside of the base boom section.
Further regarding claim 1, the limitation of “wherein a size of at least one of said pin receiving apertures is substantially larger than a cross-sectional dimension of a corresponding one of said plurality of pins for engaging in the pin receiving aperture” (see last 4 lines) renders the claim indefinite for the following reason(s).
The use of the phrase “substantially larger” renders the claim unclear because the claim is unclear as to what is meant by “substantially larger”.  Thus, the scope of the claim is indefinite.  What is meant by “substantially larger”? Does “substantially larger” refer to an aperture larger than a size of a pin?  Does “substantially larger” refer to an aperture twice the size of a pin?  For this office action, “substantially larger” will be considered as referring to an aperture larger than a size of a pin.
Regarding claim 4, the limitation of “preferably of every chord of telescopic boom section” (see lines 3-4) renders the claim indefinite because the claim is unclear as whether or the limitation after “preferably” is being positively claimed, as “preferably” is an optional term.
Regarding claim 5, the limitation of “preferably at least one of the pin receiving apertures has a size which is substantially larger than a cross-sectional dimension of the corresponding pin to be received” (see lines 4-5) renders the claim indefinite because the claim is unclear as whether or the limitation after “preferably” is being positively claimed, as “preferably” is an optional term.
Further regarding claim 5, the limitation of “wherein a size of at least one of said pin receiving apertures is substantially larger than a cross-sectional dimension of a corresponding one of said plurality of pins for engaging in the pin receiving aperture” (see lines 4-5) renders the claim indefinite for the following reason(s).
The use of the phrase “substantially larger” renders the claim unclear because the claim is unclear as to what is meant by “substantially larger”.  Thus, the scope of the claim is indefinite.  What is meant by “substantially larger”? Does “substantially larger” refer to an aperture with a cross-sectional dimension larger than a size of a pin?  Does “substantially larger” refer to an aperture with a cross-sectional dimension twice the size of a pin?  For this office action, “substantially larger” will be considered as referring to an aperture with a cross-sectional dimension larger than a size of a pin.
Regarding claim 6, the limitation of “wherein said guiding system is provided on a chord of the base boom section and/or the telescopic boom section under an angle of substantially 45° with respect to an upper or a lower side of the boom.” (see last 3 lines) renders the claim indefinite for the following reason(s).
The use of the phrase “substantially 45°” renders the claim unclear because the claim is unclear as to what is meant by “substantially 45°”.  Thus, the scope of the claim is indefinite.  What is meant by “substantially 45°”? Does “substantially 45°” refer to 45 degrees?  Does “substantially 45°” refer to 40-50 degrees?  For this office action, “substantially 45°” will be considered as referring to an angle of 45°.
Regarding claim 8, the claim limitation of “a measuring system configured to detect a position of the telescopic boom section with respect to the base boom section” (see lines 2-3) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the The specification is unclear as to how a camera or a closed circuit TV system (the disclosed structure of the measuring system, see page 9 lines 6-13) performs the function of detecting a position of the telescopic boom section with respect to the base boom section.  From additional review of page 28 lines 5-25 (especially page 28 lines 18-20), the written specification fails to disclose how the camera or closed circuit TV performs the function of detecting a position of the telescopic boom section with respect to the base boom section.  The specification only appears to disclose that the measuring system provides an image or a signal to operator of the position of the telescopic boom section with respect to the base boom section.  
How does the camera or the closed circuit TV (of the measuring system) detect a position of the telescopic boom section with respect to the base boom section?  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Regarding claim 9, the limitation of “preferably on lateral sides of the base boom section” (see last line) renders the claim indefinite because the claim is unclear as whether or the limitation after “preferably” is being positively claimed, as “preferably” is an optional term.
Regarding claim 12, the limitation of “a locking system” (see last line) renders the claim indefinite because the claim is unclear as to whether or not “a locking system” of this claim is referring to the locking system of claim 1 line 7 or is referring to a second locking system.  For this office action, “a locking system” will be considered as referring to the locking system of claim 1 line 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 9, are 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S63119590 U.
Regarding claim 1, JP S63119590 U (from here on just referred to as JP 590’) discloses: 

Extendable lattice type crane boom for a crane (see figures 1-11), the boom comprising a lattice type base boom section (3b) and at least one lattice type telescopic boom section (3c), wherein the at least one telescopic boom section is adjustable with respect to the base boom section between a retracted position (see figure 2-3), in which the telescopic boom section is substantially inside of the base boom section, and an extended position(see figure 1), in which the telescopic boom section is at least partly outside of the base boom section,

further comprising a locking system (10a and 10b, see figure 7) configured to lock the at least one telescopic boom section with respect to the base boom section in at least the extended position, wherein said locking system includes a plurality of pins (10a and 10b, see figure 7), each pin being configured to extend, in at least the extended position of the boom, at least partly through a corresponding pin receiving aperture (see apertures in figure 7) provided in one of the base boom section and the at least one telescopic boom section (see figure 7), wherein a size of at least one of said pin receiving apertures is substantially larger than a cross-sectional dimension of a corresponding one of said plurality of pins for engaging in the pin receiving aperture (see figure 7, as the apertures are larger than the pins).

Regarding claim 2, JP 590’ further shows wherein said locking system comprises a support structure (9 and/or 11, see figure 7) from which the plurality of pins extend.
Regarding claim 4, JP 590’ further shows wherein the corresponding pin receiving aperture is provided at a chord of the telescopic boom section (see figures 4-7), preferably at a proximal end of the telescopic boom section (see figures 4-7), more preferably of every chord of the telescopic boom section (see figures 4-7).
Regarding claim 6, JP 590’ further shows a guiding system (12 and/or 15, see figure 4) configured to guide a movement of the telescopic boom section along the base boom section.
Regarding claim 9, JP 590’ further shows a telescopic system (see figure 3) arranged to adjust the at least one telescopic boom section between said retracted position and said extended position, wherein said telescopic 
Regarding claim 13, JP 590’ further shows:

Crane (see figures 1-11) comprising

-  an extendable lattice type crane boom according to claim 1, wherein said lattice type boom is movable between a transit position (see figures 2-3), in which said lattice type boom is in a substantially retracted and substantially horizontal position, and a working position (figure 4), in which the lattice type boom is extendable;

-    a crane base (3a, see figure 2) to which said extendable lattice type boom is pivotably connected;

-    a boom hoisting system (see pulleys and cable 12, as shown in figure 1-3) arranged to move the extendable boom between said transit position and said working position;

-    a load hoisting system (considered the sheaves at the end of boom as shown in figure 2)  configured to hoist a load. 

Regarding claim 14, JP 590’ further shows wherein the boom hoisting system is connected to a distal end of the base boom section as well as to a distal end of the telescopic boom section (see figures 2-3).

Claims 1-3, and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fritsch (US Patent 3,830,376).
Regarding claim 1, Fritsch discloses: 

Extendable lattice type crane boom for a crane (see figures 1-23), the boom comprising a lattice type base boom section (JII, see figure 3) and at least one lattice type telescopic boom section (JIII, see figure 3), wherein the at least one telescopic boom section is adjustable with respect to the base boom section between a retracted position (see figures 1-2), in which the telescopic boom section is substantially inside of the base boom section, and an extended position (see figure 3), in which the telescopic boom section is at least partly outside of the base boom section (see figure 3),

further comprising a locking system (apertures 48 and pins 49) configured to lock the at least one telescopic boom section with respect to the base boom section in at least the extended position, wherein said locking system includes a plurality of pins (49, see figure 3), each pin being configured to extend, in at least the extended position of the boom, at least partly through a corresponding pin receiving aperture (48, see figure 3) provided in one of the base boom section and the at least one telescopic boom section (see figure 3), wherein a size of at least one of said pin receiving apertures is substantially larger than a cross-sectional dimension of a corresponding one of said plurality of pins for engaging in the pin receiving aperture (see figure 3, as the apertures 48 are larger than the pins 49).

Regarding claim 2, Fritsch further shows wherein said locking system comprises a support structure (see 46J, 47C, and 47E in figure 3) from which the plurality of pins extend.
Regarding claim 3, Fritsch further shows wherein said support structure is provided at a distal end of the base boom section (see 47C in figure 3).
Regarding claim 5 Fritsch further shows wherein the locking system comprises a secondary set of pins (another of pins 49) and corresponding pin receiving apertures (another of apertures 48) provided at a lower side of the base boom section (see 47E in figure 3) and of the telescopic boom section (see 46J in figure 3), wherein 2preferably at least one of the pin receiving apertures has a size which is substantially larger than a cross-sectional dimension of the corresponding pin to be received (as pins 49 fit inside of apertures 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP S63119590 U in view of Zakula, Sr. et al. (US Patent 7,344,037 B1).
Regarding claim 8, JP 590’ does not explicitly disclose a measuring system configured to detect a position of the telescopic boom section with respect to the base boom section.
Zakula, Sr. et al. (from here on just referred to as Zakula) discloses an inventory storage and retrieval system and method with guidance for load-handing vehicle (see figures 1-7, especially figure 5) and teaches of providing an encoder (218 B, i.e. measuring system, considered equivalent structure to the closed circuit TV system, as both the encoder of Zakula and the closed circuit TV system provide the position of the telescopic boom section with respect to the base boom section) configured to detect a position of the telescopic boom section with respect to the base boom section (see figures 3 and 5, and column 6 lines 20-32).  
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of JP 590’ by providing the encoder (i.e. measuring system) as taught by Zakula to the crane of JP 590’, to provide a system to detect a position of the telescopic boom section with respect to the base boom section as taught by Zakula, and/or to provide a measurement system that can help a crane operator minimize accidental contact of the telescopic boom section with any structures surrounding the area of the crane. 

Claim 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP S63119590 U in view of Johnson (US Publication 2013/0115011 A1).
Regarding claims 15 and 23, JP 590’ does not explicitly disclose wherein the crane base is mountable around a leg of a jack up platform.
Johnson discloses a submersible offshore positionable frame (see figure 17) and teaches a crane base (considered the pedestal of the crane 1710, see paragraph 0049) mountable around a leg (40, see figure 17) of a jack up platform (30, see figures 1-2).  See paragraphs 0040 and 0049, and figures 1-2 and 17.
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of JP 590’ by providing the crane with its crane base mountable around the leg of a jack up platform, to use a crane around a leg of a jack up platform as taught by Johnson, to provide the crane of JP 590’ on jack up platform structure that increases the vertical range of the crane, and/or to provide the crane of JP 590’ as a substitute crane with a telescopic boom for the crane of Johnson to increase the operating range of the crane of Johnson. 
With the modification above, the Jack up platform (as taught by Johnson) further includes a crane according to claim 13, regarding claim 23. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fritsch (US Patent 3,830,376) in view of Zakula, Sr. et al. (US Patent 7,344,037 B1).
Regarding claim 8, Fritsch does not explicitly disclose a measuring system configured to detect a position of the telescopic boom section with respect to the base boom section.
Zakula, Sr. et al. (from here on just referred to as Zakula) discloses an inventory storage and retrieval system and method with guidance for load-handing vehicle (see figures 1-7, especially figure 5) and teaches of providing an encoder (218 B, i.e. measuring system, considered equivalent structure to the closed circuit TV system, as both the encoder of Zakula and the closed circuit TV system provide the position of the telescopic boom section with respect to the base boom section) configured to detect a position of the telescopic boom section with respect to the base boom section (see figures 3 and 5, and column 6 lines 20-32).  
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Fritsch by providing the encoder (i.e. measuring system) as taught by Zakula to the crane of Fritsch, to provide a system to detect a position of the telescopic boom section with respect to the base boom section as taught by Zakula, and/or to provide a measurement system that can help a crane operator minimize accidental contact of the telescopic boom section with any structures surrounding the area of the crane. 

Claim 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch (US Patent 3,830,376) in view of Johnson (US Publication 2013/0115011 A1).
Regarding claims 15 and 23, Fritsch does not explicitly disclose wherein the crane base is mountable around a leg of a jack up platform.
Johnson discloses a submersible offshore positionable frame (see figure 17) and teaches a crane base (considered the pedestal of the crane 1710, see paragraph 0049) mountable around a leg (40, see figure 17) of a jack up platform (30, see figures 1-2).  See paragraphs 0040 and 0049, and figures 1-2 and 17.
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Fritsch by providing the crane with its crane base mountable around the leg of a jack up platform, to use a crane around a leg of a jack up platform as taught by Johnson, to provide the crane of Fritsch on jack up platform structure that increases the vertical range of the crane, and/or to provide the crane of Fritsch as a substitute crane with a telescopic boom for the crane of Johnson to increase the operating range of the crane of Johnson. 
With the modification above, the Jack up platform (as taught by Johnson) further includes a crane according to claim 13, regarding claim 23. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  JP S51145173 U appears to also be prior art to at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/